Citation Nr: 1215379	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as secondary to the service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1968 to April 1970, with confirmed service in the Republic of Vietnam during the Vietnam Era from March 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from March and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which the Veteran's service-connection claim for bilateral hearing loss.  

The Veteran testified at a hearing at the RO in September 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Compensation & Pension (C&P) Examination and Medical Opinion

The Veteran should be afforded a new VA examination and medical opinion to determine the etiology of his claimed bilateral hearing loss.  The Veteran contends he suffered in-service acoustic trauma from working with 155mm self-propelled Howitzers during service in the Republic of Vietnam in the Vietnam Era in the U.S. Army, particularly during duties as a combat artilleryman.  Hearing Transcript (T.) at 2.  The Veteran is competent to state he had in-service noise exposure, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

His DD Form 214 does not confirm his contention of being a combat Veteran, as there are no awards or decorations that show such status.  

Nonetheless, the Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties in artillery.  That is, the DD Form 214 shows a military occupational specialty of artillery fireman during service in the Vietnam Era in the Republic of Vietnam from March 1969 to April 1970, which confirms his accounts of duties that would place him in potential exposure to artillery fire.  The undersigned conceded that the Veteran experienced noise exposure during service at his personal hearing.  Hearing Transcript (T.) at 3.

The July 2007 VA examiner provided a medical opinion against a nexus to service for his currently diagnosed disability of bilateral sensorineural hearing loss, including due to in-service noise exposure.  However, the Board finds the opinion is inadequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  It appears the examiner improperly relied on generic medical literature to support the negative nexus statement, without consideration of the specific facts of this case.  The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board further finds the examiner's opinion report to be inadequate, since it did not take into consideration the Veteran's complaints of chronic hearing loss symptoms since service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed bilateral sensorineural hearing loss disability.  Although the Veteran's July 1968 enlistment examination report and April 1970 service discharge examination show essentially normal levels of hearing on audiometric testing, the Board notes that he did complain of hearing loss on his April 1970 discharge examination report.  Moreover, the Veteran, his friend of 30 years (A.S.), and supervisor (K.P.) have all provided statements indicating long-standing hearing loss symptoms subsequent to the conceded acoustic trauma during service.  They are competent to attest to symptoms of difficulty hearing and the Veteran talking loudly, since observable by lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Ultimately, the examiner provided narrow medical findings and did not account for, and/or consider, pertinent evidence of record.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, the Veteran alternatively contends that the service-connected tinnitus disability has exacerbated his bilateral hearing loss.  An opinion with regard to whether the Veteran's nonservice-connected bilateral sensorineural hearing loss is aggravated by his service-connected tinnitus disability is needed.

Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral hearing loss.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should respond to the following:

a) Please confirm if the Veteran currently has bilateral sensorineural hearing loss.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease? 

For purposes of the examination and opinion, the examiner must presume that the Veteran has credibly asserted noise exposure during service from March 1969 to April 1970 in the Republic of Vietnam, as part of his duties as an artilleryman; and post-service continuity of symptoms of hearing loss.

c) The examiner should also opine whether or not any bilateral hearing loss disability is proximately due to, or aggravated by, the Veteran's service-connected tinnitus disability.  If the service-connected tinnitus aggravates (i.e., permanently worsens) the bilateral hearing loss disability, the examiner should identify the percentage of disability which is attributable to the aggravation.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


